Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Aun cuando estamos conformes con la Opinión per curiam que emite el Tribunal en el día de hoy —esto es, entendemos, al igual que la mayoría de los integrantes del Tribunal, que un abogado que es empleado público, a tiempo completo, viola las disposiciones del Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al dedicarse durante horas laborables, y mientras recibe su salario como empleado público, al ejercicio privado de su profe-*543sión— hemos entendido necesario expresarnos por separado.
Somos del criterio que el abogado que así actúa viola —además del Canon 38 del Código de Ética Profesional, supra— varias disposiciones del vigente Código Penal de Puerto Rico; situación que podemos, y debemos, tomar en consideración en un proceso disciplinario.
I— I
En primer lugar, nos vienen a la mente las disposiciones del Art. 165 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4271, el cual establece que comete el delito de “apropiación ilegal” toda persona
... que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona, será sancio-nada con pena de reclusión por un término que no excederá de seis (6) meses, multa que no excederá de quinientos (500) dóla-res, pena de restitución, o cualquier combinación de éstas, a discreción del tribunal.
En relación a ello, debe mantenerse presente que el Art. 7, inciso (5), del referido Código Penal, define el término “apropiarse” como el que incluye
... el malversar, defraudar, ejercer control ilegal, usar, sus-traer, apoderarse, o en cualquier forma hacer propio cualquier bien o cosa en forma temporal o permanente. (Enfasis suplido.) 33 L.P.R.A. see. 3022(5).
Procede que nos preguntemos: ¿defrauda al erario pú-blico un empleado que certifica haber trabajado doscientas sesenta y seis y un cuarto (266 1/4) de horas, las cuales realmente no trabajó y por las cuales percibió la suma de cuatro mil cuatrocientos setenta y cinco dólares con ochenta y un centavos ($4,475.81) de fondos públicos? La contestación en la afirmativa resulta evidente.
Más aún, este empleado público pudo haber sido, por esos hechos, acusado del delito de apropiación ilegal abra-*544vada, ello conforme las disposiciones del Art. 166(a) y (b) del referido Código Penal, 33 L.P.R.A. sec. 4272(a) y (b), como también pudo haber sido enjuiciado por violación a las disposiciones del Art. 216 del Código Penal, 33 L.P.R.A. sec. 4391, disposición legal que castiga, como delito grave, la apropiación ilegal de fondos públicos.
Por otro lado, no debemos olvidar las disposiciones del Art. 13(C) del Reglamento de Ética Gubernamental, Reglamento Núm. 4827, Oficina de Ética Gubernamental, de 23 de noviembre de 1992, el cual establece, en lo pertinente, que:
(C) Ningún funcionario o empleado público aceptará otro em-pleo, ni se dedicará a cualquier actividad comercial, profesional o de otra naturaleza, en las siguientes circunstancias:
1) Cuando esté o parezca estar en conflicto sustancial con los intereses de la agencia ejecutiva para la cual trabaja o con los intereses del Gobierno.
3) Cuando le impida prestar una jornada completa de tra-bajo a la agencia. (Énfasis suplido.)
No tenemos duda alguna que el abogado querellado, como correctamente sostiene el Director de la Oficina de Ética Gubernamental, violó las disposiciones del antes mencionado reglamento.
En este aspecto, resultan pertinentes las disposiciones del Art. 214 del vigente Código Penal, 33 L.P.R.A. sec. 4365, el cual establece que:
Toda omisión voluntaria en el cumplimiento de un deber im-puesto por la ley o reglamento a un funcionario o empleado público, o persona que desempeñare algún cargo de confianza o empleo público de no existir alguna disposición señalando la pena correspondiente a dicha omisión, se penará con reclusión que no excederá de seis (6) meses o multa que no excederá de quinientosr (500) dólares o ambas penas a discreción del tribunal. (Énfasis suplido.)
Somos del criterio que el empleado público —el cual tiene el deber ineludible de cumplir con su jornada regular *545completa de trabajo— que, como en el presente caso, en lugar de así hacerlo, emplea algunas de las horas labora-bles para dedicarse a otros menesteres personales lucrati-vos, infringe las disposiciones del antes transcrito Art. 214 del Código Penal, supra, por razón de que éste voluntaria-mente omite cumplir con un deber impuesto por ley.
Atendido todo lo anteriormente expuesto, la conclusión de que el abogado querellado pudo haber sido acusado, en relación con los hechos que se le imputan, de haber infrin-gido uno de varios artículos del vigente Código Penal —a saber: Arts. 165, 166, 214 y 216 del Código Penal, supra— resulta ser mandatoria.(1) Afortunadamente para él, no fue acusado de delito alguno.
Ello no obstante, debe mantenerse presente la norma establecida por este Tribunal a los efectos de que el
... hecho de que un miembro de la profesión sea declarado ino-cente de unos cargos criminales no impide que contra dicho abogado se radique una querella por conducta profesional, en relación con los mismos hechos que dieron lugar a la acción penal, ante este Tribunal como tampoco impide que este Foro sancione a dicho abogado, por violación a los cánones de ética profesional, en relación con dichos hechos si es que así lo entendemos procedente. In re: Franco Soto, 115 D.P.R. 740, 752 (1984); In re: Álvarez Crespo, 110 D.P.R. 624 (1981). (Énfasis en el original.) In re Soto López, 135 D.P.R. 642, 645 (1994).
Añadimos nosotros, en el día de hoy, que el hecho de que las autoridades competentes —pudiendo hacerlo— no radi-quen cargos criminales contra un abogado, tampoco impide que este Tribunal actúe contra dicho abogado, en un proce-dimiento disciplinario, relacionados con actuaciones de éste que consideremos delictivas y/o antiéticas y que nos sean debidamente reportadas y referidas.
*546II
Expresado lo anterior, no podemos concluir sin referir-nos a un tema que, aun cuando no es determinante en la controversia hoy ante nuestra consideración, a nuestro jui-cio resulta importante señalar y discutir.
La práctica de la profesión siempre ha sido una ardua y delicada. Con el pasar de los años, y desde un punto de vista estrictamente económico, dicha práctica se ha tornado cada día más complicada. Existe una realidad de la cual no podemos abstraemos: la competencia “en la calle” es cada vez más fuerte; ello debido, de manera principal, al número, cada día mayor, de los abogados que se gradúan, aprueban la reválida y son admitidos al ejercicio de la profesión. La práctica privada de la profesión conlleva, na-turalmente, gastos: hay que sufragar, entre otros, costos de alquiler de oficina, servicios secretariales, equipo y materiales. En fin, la práctica privada de la profesión es no sólo difícil sino que costosa.
Hoy nos enfrentamos a una situación que, además de ser ilegal, de permitirse resultaría enormemente injusta para los abogados en la práctica privada de su profesión. No podemos cruzarnos de brazos y permitir que abogados, que perciben un salario como empleados públicos y que no tienen que hacer erogación alguna por concepto de gastos, practiquen impunemente la profesión durante las horas que se supone estén laborando en los cargos públicos que ocupan en beneficio de la ciudadanía.
Esta situación, no sólo es, repetimos, una ilegal sino que constituiría una competencia desleal e injusta que agrava-ría la situación de los compañeros abogados que, día a día, intentan ganarse el sustento de su familia en la práctica privada de la profesión.

(1) Es por ello que resulta, cuando menos, sorprendente que la Oficina del Procurador General de Puerto Rico, en su comparecencia de 10 de febrero de 2000, haya aseverado que no existe legislación que impida a los funcionarios públicos ejercer la práctica privada de la abogacía en horas laborables.